Citation Nr: 1209456	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-38 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether vacatur of the decision of the Board of Veterans' Appeals issued on June 29, 2011, is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

A June 2011 Board decision denied service connection for a low back disability.  That decision, however, must be vacated for the reasons explained below and the Veteran's claim will be considered de novo by the Board in a separate decision.


FINDINGS OF FACT

1.  In a June 2011 decision, the Board denied the Veteran's claim for service connection for a low back disability.  

2.  A VA medical treatment record pertinent to the Veteran's service connection claim was in the Board's constructive possession at the time of the June 2011 decision, but was associated with the claims folder only after issuance of that decision.


CONCLUSION OF LAW

As the June 29, 2011, Board decision was not in accord with due process, that decision must be vacated.  38 U.S.C.A. § 7104(a) (West 2002 & 2011); 38 C.F.R. § 20.904 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 29, 2011, the Board denied service connection for a low back disability.  Thereafter, in September 2011, the Veteran filed a motion for reconsideration.  In support of that motion, the Veteran submitted a VA treatment record, dated in May 1985, which contained medical information pertinent to her low back claim.  

The May 1985 VA treatment record was not associated with the claims folder at the time of the June 2011 decision.  Nevertheless, that treatment record is considered to have been part of the record on appeal because it was within VA's constructive possession.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

An appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. 20.904(a) (2011).  In this case, because the June 2011 decision omitted pertinent medical evidence that was within the Board's constructive possession, it must be vacated to accord due process to the Veteran.  38 C.F.R. § 20.904(a) (2011).   

Accordingly, the Veteran's low back claim will be considered de novo in a separate remand issued concurrently with this vacatur.  


ORDER

The Board's June 29, 2011, decision is vacated. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


